Order entered September 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01555-CR
                                      No. 05-13-01556-CR
                                      No. 05-13-01557-CR

                                THOMAS COREA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                                           ORDER
       The Court GRANTS appellant’s September 24, 2014 motion to supplement the record on

appeal or abate for determination of whether the record can be supplemented.

       We ORDER the trial court to conduct a hearing to determine: (1) whether there was a

subsequent hearing regarding restitution; (2) if so, who recorded the hearing and whether the

record can be supplemented with a transcript of the hearing; and (3) if not, the trial court shall

make findings that the hearing was not recorded or that there was no subsequent hearing

regarding restitution.
        We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS from the date of

this order.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                  /s/    ADA BROWN
                                                         JUSTICE